Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending for examination. Claims 1, 18, 23, and 27 are independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.

Response to Amendment
The office action is responsive to the amendments filed on 06/01/2022. As directed by the amendments claims 1, 3, 11, 18, 19, 23, 24, 27, and 28 are amended.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding Claim 27
	Claim 27 recites “means for running a first biased MIL model”, “means for running a second biased MIL model”, and “means for classifying the streaming input”. The limitations have been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term "means" and functional language “running a first biased MIL model”, “running a second biased MIL model”, and “classifying the streaming input” without reciting sufficient structure to achieve the function. The specification discloses [Para 00143] sufficient structure.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
According to the first part of the analysis, in the instant case, claims 1-17 are directed to a method, claims 18-22 are directed to an electronic device, claims 23-26 are directed toward non-transitory tangible computer readable medium and claims 27-30 are directed toward an apparatus. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).

Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Regarding Claims 1, 18, 23, and 27 
classifying the streaming input before all of the instances are available at the electronic device based on the classification results of the first biased MIL model and the second biased MIL model (This step for classifying before all instances are available appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

Regarding Claims 1, 18, 23, and 27  
running a first biased MIL model, biased toward a first classification, using extracted features from a subset of instances received in the streaming input to obtain a first classification result (This step appears to be generally linking the use of the judicial exception to a particular technological environment or field of use.), wherein the instances arrive at an electronic device sequentially over a period of time (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity.); 
running a second biased MIL model, biased toward a second classification, using the extracted features to obtain a second classification result, wherein the first biased MIL model is biased opposite the second biased MIL model (This step appears to be generally linking the use of the judicial exception to a particular technological environment or field of use.); 

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.

Regarding Claims 1, 18, 23, and 27 
running a first biased MIL model, biased toward a first classification, using extracted features from a subset of instances received in the streaming input to obtain a first classification result (This step appears to be generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)), wherein the instances arrive at an electronic device sequentially over a period of time (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); 
running a second biased MIL model, biased toward a second classification, using the extracted features to obtain a second classification result, wherein the first biased MIL model is biased opposite the second biased MIL model (This step appears to be generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)); 

Step 2A, Prong 1

Regarding Claim 6
further comprising: running an unbiased MIL model using the extracted features, and classifying the streaming input based on a classification result of the unbiased MIL model. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Regarding Claim 7
running the first biased MIL model and the second biased MIL model using extracted features from the additional instances of the streaming input to obtain additional classification results (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.); and classifying the streaming input based on the additional classification results of the first biased MIL model and the second biased MIL model. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Regarding Claim 8
further comprising updating the first biased MIL model and the second biased MIL model based on the classification results. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Regarding Claims 10 and 22
wherein a partial subset of JavaScript blocks in the webpage are used to run the first biased MIL model and the second biased MIL model to classify the webpage as either benign or malicious. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Regarding Claim 11
wherein the first classification is classification is  (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Regarding Claim 14
further comprising performing higher order classification of the streaming input beyond binary classification. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Regarding Claim 15
combining classification results of the plurality MIL model sets to obtain a final classification. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Regarding Claim 16
wherein performing the higher order classification comprises: running three or more biased MIL models that are each biased towards a particular classification using the extracted features (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.); combining classification results from the three or more biased MIL models; and determining a final classification when a majority of the biased MIL models indicate the same classification result, wherein the final classification is deemed strong and finalized. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Regarding Claim 17
wherein if there is no single majority of the biased MIL models that produce the same classification result, the final classification is obtained by choosing a highest frequency classification result. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Step 2A, Prong 2

Regarding Claim 2
wherein the first biased MIL model and the second biased MIL model are each biased towards opposite binary classification types. (The specification of data to be stored is understood to be a field of use limitation.)

Regarding Claims 3, 19, 24, and 28
wherein the first biased MIL model is generated using a first training set that is biased toward [[a]] the first classification and the second biased MIL model is generated using a second training set that is biased toward [[a]] the second classification. (The specification of data to be stored is understood to be a field of use limitation.)

Regarding Claims 4, 20, 25, and 29
wherein when the classification results of the first biased MIL model and the second biased MIL model indicate a same classification for the streaming input, then the classification of the streaming input is considered accurate. (The specification of data to be stored is understood to be a field of use limitation.)

Regarding Claim 5
wherein when the classification results of the first biased MIL model and the second biased MIL model indicate a different classification for the streaming input, then the classification of the streaming input is considered inaccurate. (The specification of data to be stored is understood to be a field of use limitation.)

Regarding Claim 7
further comprising: obtaining one or more additional instances of the streaming input; (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity.)

Regarding Claims 9, 21, 26, and 30
wherein the streaming input comprises a webpage and the instances comprise JavaScript blocks within the webpage. (The specification of data to be stored is understood to be a field of use limitation.)

Regarding Claim 12
further comprising allowing the webpage to load when both the first biased MIL model and the second biased MIL model indicate that the webpage is benign. (This limitation is understood to be mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.)

Regarding Claim 13
further comprising preventing the webpage from loading when both the first biased MIL model and the second biased MIL model indicate that the webpage is malicious. (This limitation is understood to be mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.)

Regarding Claim 15
wherein performing the higher order classification comprises: running a plurality MIL model sets using the extracted features, wherein a MIL model set includes two MIL models each biased towards two opposite binary classification types; (The specification of data to be stored is understood to be a field of use limitation.)

Step 2B

Regarding Claim 2
wherein the first biased MIL model and the second biased MIL model are each biased towards opposite binary classification types. (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Regarding Claims 3, 19, 24, and 28
wherein the first biased MIL model is generated using a first training set that is biased toward [[a]] the first classification and the second biased MIL model is generated using a second training set that is biased toward [[a]] the second classification. (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Regarding Claims 4, 20, 25, and 29
wherein when the classification results of the first biased MIL model and the second biased MIL model indicate a same classification for the streaming input, then the classification of the streaming input is considered accurate. (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Regarding Claim 5
wherein when the classification results of the first biased MIL model and the second biased MIL model indicate a different classification for the streaming input, then the classification of the streaming input is considered inaccurate. (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Regarding Claim 7
further comprising: obtaining one or more additional instances of the streaming input; (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)

Regarding Claims 9, 21, 26, and 30
wherein the streaming input comprises a webpage and the instances comprise JavaScript blocks within the webpage. (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Regarding Claim 12
further comprising allowing the webpage to load when both the first biased MIL model and the second biased MIL model indicate that the webpage is benign. (This limitation is understood to be mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f))

Regarding Claim 13
further comprising preventing the webpage from loading when both the first biased MIL model and the second biased MIL model indicate that the webpage is malicious. (This limitation is understood to be mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f))

Regarding Claim 15
wherein performing the higher order classification comprises: running a plurality MIL model sets using the extracted features, wherein a MIL model set includes two MIL models each biased towards two opposite binary classification types; (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9-11, 14-16, 18-19, 21-24, 26-28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raugas et al. (US 9288220 B2, hereinafter "Raugas") in view of Daswani et al. (US 9356946 B1, hereinafter "Daswani").

Regarding Claim 1
Raugas discloses: A method for multi-instance learning (MIL)-based classification of a streaming input, comprising: 
running a first biased MIL model, biased toward a first classification ([Col 7 line 51-56 and Col 8 line 10-13] “Machine Learning Model wherein the statistics may include the statistical means of the predicted output scores for positive and negative samples. For example, the statistics may include a network traffic training score based on similarity to malicious behavior by software executing on a network-connected host system,” [Col 12 line 55-60] “generating a first machine learning model configured to detect malware associated with a plurality of malware classes and to classify…” Examiner reads the first model as biased toward a first class (i.e. malicious).), using extracted features from a subset of instances received in the streaming input to obtain a first classification result ([Col 4 line 62-67 and Fig 2(210)] “Features 120 may be extracted from the sampled network traffic in block 140.”), wherein the instances arrive at an electronic device sequentially over a period of time ([Col 1 line 65-67] “Network traffic may be sampled for a configurable time window. Features may be extracted from the network traffic samples.” [Col 4 line 50-53] “Network traffic may be monitored by monitoring device 135 during a time configurable time interval.”); 
running a second biased MIL model, biased toward a second classification ([Col 7 line 56-58, Col 8 line 13-15, and Fig 2] “a second network traffic training score based on similarity to benign behavior by software executing on a network-connected host system,” [Col 12 line 61-64] “generating a second machine learning model configured to classify, as benign traffic, network traffic executed on a network-connected host system that is similar to benign software behavior;” Examiner reads the second model as biased toward a second class (i.e. benign).), using the extracted features to obtain a second classification result ([Col 4 line 62-67 and Fig 2(210)] “Features 120 may be extracted from the sampled network traffic in block 140.” Fig 2 discloses the plurality of models using features 210.), wherein the first biased MIL model is biased opposite the second biased MIL model (([Col 7 line 51-58 and Col 8 line 10-15] Examiner interprets the first model, based on malicious behavior, as a first biased model that is biased opposite the second model (i.e. biased toward benign behavior).); and 
Raugas discloses the first and second biased MIL model but does not explicitly disclose: classifying the streaming input before all of the instances are available at the electronic device based on the classification results of the first biased MIL model and the second biased MIL model.
However, Daswani discloses in the same field of endeavor: classifying the streaming input before all of the instances are available at the electronic device based on the classification results ([Col 4 line 4-9] “The behavioral analysis server 108 is a computing device configured to analyze webpages for malware. In one embodiment, the behavioral analysis server 108 analyzes a webpage from the webpage server 104 prior to the webpage server 104 making the webpage available to the mobile device 106.” [Col 4 line 50-56] “the webpage server 104 is configured to transmit a webpage to the behavioral analysis module 108 for analysis before making the webpage available to the mobile device 106.” [Col 3 lines 63-67 and Col 2 line 45-53] “The webpage server 104 may be notified that a webpage is malicious. In response, the webpage server 104 may perform various actions including denying access to the webpage,” Examiner interprets behavioral analysis server 108 as classifying a webpage before loading the webpage based on whether it is classified as malicious or not (i.e. classification result).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of malware detection taught by Raugas with the method for distributing webpages taught by Daswani. Doing so can enable responsive action based on a webpage classification (Abstract, Daswani).

Regarding Claim 18
Raugas discloses: An electronic device configured for multi-instance learning (MIL)- based classification of a streaming input, comprising: a memory; and a processor in communication with the memory, the processor configured to: run a first biased MIL model, biased toward a first classification ([Col 7 line 51-56 and Col 8 line 10-13] “Machine Learning Model wherein the statistics may include the statistical means of the predicted output scores for positive and negative samples. For example, the statistics may include a network traffic training score based on similarity to malicious behavior by software executing on a network-connected host system,” [Col 12 line 55-60] “generating a first machine learning model configured to detect malware associated with a plurality of malware classes and to classify…” Examiner reads the first model as biased toward a first class (i.e. malicious).), using extracted features from a subset of instances received in the streaming input to obtain a first classification result ([Col 4 line 62-67 and Fig 2(210)] “Features 120 may be extracted from the sampled network traffic in block 140.”); run a second biased MIL model, biased toward a second classification ([Col 7 line 56-58, Col 8 line 13-15, and Fig 2] “a second network traffic training score based on similarity to benign behavior by software executing on a network-connected host system,” [Col 12 line 61-64] “generating a second machine learning model configured to classify, as benign traffic, network traffic executed on a network-connected host system that is similar to benign software behavior;” Examiner reads the second model as biased toward a second class (i.e. benign).), using the extracted features to obtain a second classification result ([Col 4 line 62-67 and Fig 2(210)] “Features 120 may be extracted from the sampled network traffic in block 140.” Fig 2 discloses the plurality of models using features 210.), wherein the first biased MIL model is biased opposite the second biased MIL model (([Col 7 line 51-58 and Col 8 line 10-15] Examiner interprets the first model, based on malicious behavior, as a first biased model that is biased opposite the second model (i.e. biased toward benign behavior).); and 
Raugas does not explicitly disclose: classify the streaming input before all of the instances are available at the electronic device based on the classification results.
However, Daswani discloses in the same field of endeavor: means for classifying the streaming input before all of the instances are available at the apparatus based on the classification results ([Col 4 line 4-9] “The behavioral analysis server 108 is a computing device configured to analyze webpages for malware. In one embodiment, the behavioral analysis server 108 analyzes a webpage from the webpage server 104 prior to the webpage server 104 making the webpage available to the mobile device 106.” [Col 4 line 50-56] “the webpage server 104 is configured to transmit a webpage to the behavioral analysis module 108 for analysis before making the webpage available to the mobile device 106.” [Col 3 lines 63-67 and Col 2 line 45-53] “The webpage server 104 may be notified that a webpage is malicious. In response, the webpage server 104 may perform various actions including denying access to the webpage,” Examiner interprets behavioral analysis server 108 as classifying a webpage before loading the webpage based on whether is it malicious or not (i.e. classification result).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of malware detection taught by Raugas with the method for distributing webpages taught by Daswani. Doing so can enable responsive action based on a webpage classification (Abstract, Daswani).

Regarding Claim 23
Raugas discloses: A non-transitory tangible computer readable medium for multi- instance learning (MIL)-based classification of a streaming input, the computer readable medium storing computer executable code, comprising: code for causing an electronic device to run a first biased MIL model, biased toward a first classification  ([Col 7 line 51-56 and Col 8 line 10-13] “Machine Learning Model wherein the statistics may include the statistical means of the predicted output scores for positive and negative samples. For example, the statistics may include a network traffic training score based on similarity to malicious behavior by software executing on a network-connected host system,” [Col 12 line 55-60] “generating a first machine learning model configured to detect malware associated with a plurality of malware classes and to classify…” Examiner reads the first model as biased toward a first class (i.e. malicious).), using extracted features from a subset of instances received in the streaming input to obtain a first classification result([Col 4 line 62-67 and Fig 2(210)] “Features 120 may be extracted from the sampled network traffic in block 140.”), wherein the instances arrive at the electronic device sequentially over a period of time ([Col 1 line 65-67] “Network traffic may be sampled for a configurable time window. Features may be extracted from the network traffic samples.” [Col 4 line 50-53] “Network traffic may be monitored by monitoring device 135 during a time configurable time interval.”); code for causing the electronic device to run a second biased MIL model, biased toward a second classification([Col 7 line 56-58, Col 8 line 13-15, and Fig 2] “a second network traffic training score based on similarity to benign behavior by software executing on a network-connected host system,” [Col 12 line 61-64] “generating a second machine learning model configured to classify, as benign traffic, network traffic executed on a network-connected host system that is similar to benign software behavior;” Examiner reads the second model as biased toward a second class (i.e. benign).), using the extracted features to obtain a second classification result ([Col 4 line 62-67 and Fig 2(210)] “Features 120 may be extracted from the sampled network traffic in block 140.” Fig 2 discloses the plurality of models using features 210.), wherein the first biased MIL model is biased opposite the second biased MIL model (([Col 7 line 51-58 and Col 8 line 10-15] Examiner interprets the first model, based on malicious behavior, as a first biased model that is biased opposite the second model (i.e. biased toward benign behavior).); 
Raugas does not explicitly disclose: code for causing the electronic device to classify the streaming input before all of the instances are available based on the classification results.
However, Daswani discloses in the same field of endeavor: means for classifying the streaming input before all of the instances are available at the apparatus based on the classification results ([Col 4 line 4-9] “The behavioral analysis server 108 is a computing device configured to analyze webpages for malware. In one embodiment, the behavioral analysis server 108 analyzes a webpage from the webpage server 104 prior to the webpage server 104 making the webpage available to the mobile device 106.” [Col 4 line 50-56] “the webpage server 104 is configured to transmit a webpage to the behavioral analysis module 108 for analysis before making the webpage available to the mobile device 106.” [Col 3 lines 63-67 and Col 2 line 45-53] “The webpage server 104 may be notified that a webpage is malicious. In response, the webpage server 104 may perform various actions including denying access to the webpage,” Examiner interprets behavioral analysis server 108 as classifying a webpage before loading the webpage based on whether is it malicious or not (i.e. classification result).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of malware detection taught by Raugas with the method for distributing webpages taught by Daswani. Doing so can enable responsive action based on a webpage classification (Abstract, Daswani).

Regarding Claim 27
Raugas discloses: An apparatus for multi-instance learning (MIL)-based classification for a streaming input, comprising: means for running a first biased MIL model, biased toward a first classification ([Col 7 line 51-56 and Col 8 line 10-13] “Machine Learning Model wherein the statistics may include the statistical means of the predicted output scores for positive and negative samples. For example, the statistics may include a network traffic training score based on similarity to malicious behavior by software executing on a network-connected host system,” [Col 12 line 55-60] “generating a first machine learning model configured to detect malware associated with a plurality of malware classes and to classify…” Examiner reads the first model as biased toward a first class (i.e. malicious).), using extracted features from a subset of instances received in the streaming input to obtain a first classification result ([Col 4 line 62-67 and Fig 2(210)] “Features 120 may be extracted from the sampled network traffic in block 140.”), wherein the instances arrive at apparatus sequentially over a period of time ([Col 1 line 65-67] “Network traffic may be sampled for a configurable time window. Features may be extracted from the network traffic samples.” [Col 4 line 50-53] “Network traffic may be monitored by monitoring device 135 during a time configurable time interval.”); means for running a second biased MIL model, biased toward a second classification ([Col 7 line 56-58, Col 8 line 13-15, and Fig 2] “a second network traffic training score based on similarity to benign behavior by software executing on a network-connected host system,” [Col 12 line 61-64] “generating a second machine learning model configured to classify, as benign traffic, network traffic executed on a network-connected host system that is similar to benign software behavior;” Examiner reads the second model as biased toward a second class (i.e. benign).), using the extracted features to obtain a second classification result ([Col 4 line 62-67 and Fig 2(210)] “Features 120 may be extracted from the sampled network traffic in block 140.” Fig 2 discloses the plurality of models using features 210.), wherein the first biased MIL model is biased opposite the second biased MIL model (([Col 7 line 51-58 and Col 8 line 10-15] Examiner interprets the first model, based on malicious behavior, as a first biased model that is biased opposite the second model (i.e. biased toward benign behavior).); and 
Raugas does not explicitly disclose: means for classifying the streaming input before all of the instances are available at the apparatus based on the classification results.
However, Daswani discloses in the same field of endeavor: means for classifying the streaming input before all of the instances are available at the apparatus based on the classification results ([Col 4 line 4-9] “The behavioral analysis server 108 is a computing device configured to analyze webpages for malware. In one embodiment, the behavioral analysis server 108 analyzes a webpage from the webpage server 104 prior to the webpage server 104 making the webpage available to the mobile device 106.” [Col 4 line 50-56] “the webpage server 104 is configured to transmit a webpage to the behavioral analysis module 108 for analysis before making the webpage available to the mobile device 106.” [Col 3 lines 63-67 and Col 2 line 45-53] “The webpage server 104 may be notified that a webpage is malicious. In response, the webpage server 104 may perform various actions including denying access to the webpage,” Examiner interprets behavioral analysis server 108 as classifying a webpage before loading the webpage based on whether is it malicious or not (i.e. classification result).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of malware detection taught by Raugas with the method for distributing webpages taught by Daswani. Doing so can enable responsive action based on a webpage classification (Abstract, Daswani).

Regarding Claim 2
Raugas in view of Daswani discloses: The method of claim 1, wherein the first biased MIL model and the second biased MIL model are each biased towards opposite binary classification types (([Col 7 line 51-58 and Col 8 line 10-15], Raugas Examiner interprets the first model, based on malicious behavior, as a first biased model that is biased opposite the second model (i.e. biased toward benign behavior).).

Regarding Claim 3
Raugas in view of Daswani discloses: The method of claim 1, wherein the first biased MIL model is generated using a first training set that is biased toward [[a]] the first classification ([Col 7 line 51-56 and Col 8 line 10-13], Raugas “Machine Learning Model wherein the statistics may include the statistical means of the predicted output scores for positive and negative samples. For example, the statistics may include a network traffic training score based on similarity to malicious behavior by software executing on a network-connected host system,” [Col 12 line 55-60]) and the second biased MIL model is generated using a second training set that is biased toward [[a]] the second classification ([Col 7 line 56-58, Col 8 line 13-15, and Fig 2], Raugas “a second network traffic training score based on similarity to benign behavior by software executing on a network-connected host system,” [Col 12 line 61-64]”).

Regarding Claim 9
Raugas in view of Daswani discloses: The method of claim 1, wherein the streaming input comprises a webpage and the instances comprise JavaScript blocks within the webpage ([Col 6 line 42-53], Daswani “In addition, the cause of a behavior resulting from visiting a web page can affect the probability that the webpage is malicious. For example, whether a webpage includes static HTML dynamic JAVASCRIPT,”).

Regarding Claim 10
Raugas in view of Daswani discloses: The method of claim 9, wherein a partial subset of JavaScript blocks in the webpage are used to run the first biased MIL model and the second biased MIL model to classify the webpage as either benign or malicious ([Col 4 line 59-67] Raugas, “Network monitoring 135 may be configured to associate network samples on a particular Subset of traffic associated with a particular Suspect host or network device.”).

Regarding Claim 11
Raugas in view of Daswani discloses: The method of claim 9, wherein the first classification is a benign classification for the webpage ([Col 7 line 56-58, Col 8 line 13-15, and Fig 2], Raugas “a second network traffic training score based on similarity to benign behavior by software executing on a network-connected host system,” [Col 12 line 61-64]”) and the second classification is a malicious classification for the webpage  ([Col 7 line 51-56 and Col 8 line 10-13], Raugas “Machine Learning Model wherein the statistics may include the statistical means of the predicted output scores for positive and negative samples. For example, the statistics may include a network traffic training score based on similarity to malicious behavior by software executing on a network-connected host system,” [Col 12 line 55-60]).

Regarding Claim 14
Raugas in view of Daswani discloses: The method of claim 1, further comprising performing higher order classification of the streaming input beyond binary classification ([Col 10 line 20-25] Raugas “a user may a priori have indicated the user's desire to receive notice of the suspected presence of a particular instance, type, or class of malware” [Col 12 line 65-67] Raugas “generating a third machine learning model configured to detect a particular class of malware and to classify network traffic executed on the network-connected host system that is similar to malicious behavior ass ciated with the particular class of malware;” Examiner reads a class/type of malware as beyond binary classification of malicious/benign.).

Regarding Claim 15
Raugas in view of Daswani discloses: The method of claim 14, wherein performing the higher order classification comprises: running a plurality MIL model sets using the extracted features ([Col 4 line 62-67 and Fig 2(210)] “Features 120 may be extracted from the sampled network traffic in block 140.” Fig 2 discloses the plurality of models using features 210.), wherein a MIL model set includes two MIL models each biased towards two opposite binary classification types (([Col 7 line 51-58 and Col 8 line 10-15] Examiner interprets the first model, based on malicious behavior, as a first biased model that is biased opposite the second model (i.e. biased toward benign behavior).); and combining classification results of the plurality MIL model sets to obtain a final classification ([Col 8 line 60-67 and Fig 2], Raugas “The fuser 240 may output a single aggregate score.”).

Regarding Claim 16
Raugas in view of Daswani discloses: The method of claim 14, wherein performing the higher order classification comprises: running three or more biased MIL models that are each biased towards a particular classification using the extracted features ([Col 8 line 56-60 and Fig 2] Raugas “Block 210 depicts features, such as those discussed with respect to system 100. Blocks 225, 226, 227, and 228 depict one or more machine learning models from a plurality of machine learning models being applied to the features 210 and generating a set of scores, 235, 236, 237 and 238.” Fig 2 discloses three or more); combining classification results from the three or more biased MIL models ([Col 8 line 60-67 and Fig 2], Raugas “The fuser 240 may output a single aggregate score.”); and determining a final classification when a majority of the biased MIL models indicate the same classification result, wherein the final classification is deemed strong and finalized ([Col 8 line 65-67], Raugas “The aggregate score may indicate the degree to which the observed Network samples shows similarity to that of a class of malicious Software executing on a particular network computing resource”).

Regarding Claim 19
(CLAIM 19 IS AN ELECTRONIC DEVICE CLAIM THAT CORRESPONDS TO METHOD CLAIM 3 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 24
(CLAIM 24 IS AN COMPUTER READABLE MEDIUM CLAIM THAT CORRESPONDS TO METHOD CLAIM 3 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 28
(CLAIM 28 IS AN APPARATUS CLAIM THAT CORRESPONDS TO METHOD CLAIM 3 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 21
(CLAIM 21 IS AN ELECTRONIC DEVICE CLAIM THAT CORRESPONDS TO METHOD CLAIM 9 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 26
(CLAIM 26 IS AN COMPUTER READABLE MEDIUM CLAIM THAT CORRESPONDS TO METHOD CLAIM 9 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 30
(CLAIM 30 IS AN APPARATUS CLAIM THAT CORRESPONDS TO METHOD CLAIM 9 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 22
(CLAIM 22 IS AN ELECTRONIC DEVICE CLAIM THAT CORRESPONDS TO METHOD CLAIM 10 AND IS REJECTED ON THE SAME GROUND)

Claim(s) 4-8, 12-13, 20, 25, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raugas in view of Daswani and further in view of Khoussainov et al. ("Ensembles of Biased Classifiers", hereafter "Khoussainov") .

Regarding Claim 4
Raugas in view of Daswani discloses: The method of claim 1, 
Raugas in view of Daswani does not explicitly disclose: wherein when the classification results of the first biased MIL model and the second biased MIL model indicate a same classification for the streaming input, then the classification of the streaming input is considered accurate.
However, Khoussainov discloses in the same field of endeavor: wherein when the classification results of the first biased MIL model and the second biased MIL model indicate a same classification for the streaming input, then the classification of the streaming input is considered accurate ([Page 3 second para on left col], Khoussainov “In Triskel, the hard instances are defined as the instances that cannot be classified “confidently”, where we assume that we can classify an instance “confidently” if a pair of biased classifiers agree on its label.” Examiner interprets the biased classifiers agreeing as a same classification for the streaming input. Examiner also interprets the confidence as the classification of the streaming input considered accurate.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of malware detection taught by Raugas with the method for distributing webpages taught by Daswani with the Ensembles of Biased Classifiers, taught by Khoussinov. Doing so can consider prediction results of bias classifiers (Introduction, Khoussinov). 

Regarding Claim 5
Raugas in view of Daswani and Khoussinov discloses: The method of claim 1, wherein when the classification results of the first biased MIL model and the second biased MIL model indicate a different classification for the streaming input, then the classification of the streaming input is considered inaccurate  ([Page 3], Khoussainov “In Triskel, the hard instances are defined as the instances that cannot be classified “confidently”, where we assume that we can classify an instance “confidently” if a pair of biased classifiers agree on its label.” Examiner interprets the hard instances as indicating different classification (i.e. disagreeing) that cannot be classified “confidently” (i.e. considered inaccurate)).

Regarding Claim 6
Raugas in view of Daswani and Khoussinov discloses: The method of claim 5, further comprising: running an unbiased MIL model using the extracted features ([Page 3 left col first para], Khoussainov “The third classifier, the arbiter, is then trained only on those “hard” instances. The intuition is that the feature patterns among the “hard” instances may be different from those among the “easy” training examples.”); and classifying the streaming input based on a classification result of the unbiased MIL model ([Page 5 section ROC Analysis], Khoussainov “Let h be the hypothesis learned by the unbiased base learner on the given dataset.” Examiner interprets the predication from the learner as a classification result for the unbiased model.).

Regarding Claim 7
Raugas in view of Daswani and Khoussinov discloses: The method of claim 5, further comprising: obtaining one or more additional instances of the streaming input ([Col 10 line 20-26], Raugas “a user may a priori have indicated the user's desire to receive notice of the suspected presence of a particular instance, type, or class of malware. When a new analysis of a sample is performed, and the analysis may indicate that the sample matches the users indicated instance, type, or class. System 400 may transmit an alert 460 to the user when the new analysis is available.”); running the first biased MIL model and the second biased MIL model using extracted features from the additional instances of the streaming input to obtain additional classification results ([Page 5 section ROC Analysis], Khoussainov “Let h + be a biased classifier for class +1, i.e. h + is less likely to predict +1 and, thus, is expected to have a higher precision for +1. Similarly, h − is a biased classifier for class −1.” Examiner interprets h+ and h- as a first and second biased model to obtain classification results.); and classifying the streaming input based on the additional classification results of the first biased MIL model and the second biased MIL model ([Page 5 section ROC Analysis], Khoussainov “That is, whenever h + predicts +1, h also predicts +1, and whenever h predicts +1, h − also predicts +1.” Examiner interprets h as classifying input based on additional classification results (i.e. h+ and h-)).

Regarding Claim 8
Raugas in view of Daswani and Khoussinov discloses: The method of claim 1, further comprising updating the first biased MIL model and the second biased MIL model based on the classification results ([Page 3], Khoussainov “To combine the decisions of the learned classifiers, we use a conventional weighted voting scheme, with the weights set in such a way that some ensemble members’ votes can dominate the others.” Examiner interprets the adjusted weights as updating the model based on the classification results (i.e. predications)).

Regarding Claim 12
Raugas in view of Daswani and Khoussinov discloses: The method of claim 9, further comprising allowing the webpage to load ([Col 8 line 52-58 and Col 3 line 64-67], Daswani “the behavioral detection is performed on a software emulation platform. In this configuration, the system is structured to customize the emulated environment, record the observed output or behaviors, analyze the impact of the observed output, and optionally provide suggested course of action.”) when both the first biased MIL model and the second biased MIL model  indicate that the webpage is benign ([Page 3], Khoussainov “we assume that we can classify an instance “confidently” if a pair of biased classifiers agree on its label.”).

Regarding Claim 13
Raugas in view of Daswani and Khoussinov discloses: The method of claim 9, further comprising preventing the webpage from loading ([Col 8 line 52-58 and Col 3 line 64-67], Daswani “the behavioral detection is performed on a software emulation platform. In this configuration, the system is structured to customize the emulated environment, record the observed output or behaviors, analyze the impact of the observed output, and optionally provide suggested course of action.”) when both the first biased MIL model and the second biased MIL model indicate that the webpage is malicious ([Page 3], Khoussainov “we assume that we can classify an instance “confidently” if a pair of biased classifiers agree on its label.”).

Regarding Claim 20
(CLAIM 20 IS AN ELECTRONIC DEVICE CLAIM THAT CORRESPONDS TO METHOD CLAIM 4 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 25
(CLAIM 25 IS AN COMPUTER READABLE MEDIUM CLAIM THAT CORRESPONDS TO METHOD CLAIM 4 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 29
(CLAIM 29 IS AN APPARATUS CLAIM THAT CORRESPONDS TO METHOD CLAIM 4 AND IS REJECTED ON THE SAME GROUND)

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raugas in view of Daswani and further in view of Andra, et al. ("Frequency Coding: An Effective Method for Combining Dichotomizers", hereafter "Andra").

Regarding Claim 17
Raugas in view of Daswani discloses: The method of claim 16, 
Raugas in view of Daswani does not explicitly discloses: wherein if there is no single majority of the biased MIL models that produce the same classification result, the final classification is obtained by choosing a highest frequency classification result.
However Andra discloses in the same field of endeavor: wherein if there is no single majority of the biased MIL models that produce the same classification result, the final classification is obtained by choosing a highest frequency classification result ([Page 2 Section 2: Classifier Combination Techniques] “the region is then assigned the class label of the dominant class… Ties can be broken according to the frequencies of the tied classes in the adjacent regions.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of malware detection taught by Raugas with the method for distributing webpages taught by Daswani with the method for Combining Binary classifiers. Doing so can provide an alternative method for combining dichotomizers (i.e. classifiers) when tied votes occur (Introduction, Andra).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krasser et al. (US 20130247192, hereinafter "Krasser") also describes a first and second model for malicious and benign classification (Para 0024, Krasser).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.E.M./Examiner, Art Unit 2127                                                                                                                                                                                                        
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145